Wood, J., (after stating the facts.) The punishment for larceny and for receiving stolen goods is the same. Kirby’s Digest, § § 1826 and 1830. It was therefore immaterial to appellant as to the offense for which he was convicted and sentenced, provided the proof sustained the verdict as to either offense. The presumption will be, on a general verdict, that the verdict was responsive to the proof; and if appellant desired to avail himself of a lack of proof to support one of the counts in the indictment, he should have moved to have the jury designate the offense for which they convicted before they were allowed to separate. The question under consideration was thus ruled in State v. Carter, 18 S. E. (N. C.) 577, and Nelson v. State, 52 Wis. 534. While the evidence of 'appellant’s guilt is not satisfactory to us, it is sufficient to support the verdict. Affirmed.